COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                              '

                                              '              No. 08-15-00183-CV
 IN RE: ROSA SERRANO,
 INDIVIDUALLY.                                '        AN ORIGINAL PROCEEDING

                              Relator.        '               IN MANDAMUS
                                              '

                                 MEMORANDUM OPINION

       Relator, Rosa Serrano, pro se, has filed a petition for writ of mandamus against the

Honorable Virgil Mulanax and the Honorable Tom Spiczney related to orders entered in cause

numbers 2012-DCV-06341, 2013-DCV-3139, and 2015-DCV-1079. We deny mandamus relief.

       To be entitled to mandamus relief, Relator must meet two requirements. In re Prudential

Insurance Company of America, L.L.C., 148 S.W.3d 124, 135 (Tex. 2004); Walker v. Packer,

827 S.W.2d 833, 840 (Tex. 1992). First, she must show that the trial court clearly abused its

discretion. Prudential, 148 S.W.3d at 135. Second, she must demonstrate that there is no

adequate remedy by appeal. In re Prudential, 148 S.W.3d at 135; In re McAllen Medical Center,

Inc., 275 S.W.3d 458, 462 (Tex. 2008). Based on the petition and record before us, we conclude

that Relator has failed to establish that she is entitled to mandamus relief. See TEX.R.APP.P.

52.8. Accordingly, the petition is denied.

June 23, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating